IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 519 EAL 2021
RESPONDANT                                :
                                          :
                                          : Petition for Allowance of Appeal
             v.                           : from the Order of the Superior Court
                                          :
                                          :
DONALD MILLER,                            :
                                          :
                   Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.